    Case 2:19-cv-13145-GGG-DMD Document 36-1 Filed 05/18/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

BOLLINGER AMELIA REPAIR, LLC and            *        CIVIL ACTION NO.
BOLLINGER ALGIERS, LLC                      *        2:19-CV-13145
                                            *
versus                                      *        SECTION T
                                            *
BOUCHARD TRANSPORTATION CO.,                *        JUDGE GUIDRY
INC., in personam, BARGE B NO. 240, in rem, *
B NO. 240 CORP., in personam,               *
BARGE B NO. 275, in rem,                    *
B NO. 275 Corp., in personam,               *        DIVISION 3
BARGE B NO. 235, in rem, B NO. 235          *
CORP., in personam, M/V RALPH E.            *        MAG. JUDGE DOUGLAS
BOUCHARD, in rem, and TUG RALPH E.          *
BOUCHARD CORP., in personam                 *
*****************************


 MEMORANDUM IN SUPPORT OF MOTION FOR CONTEMPT FOR FAILURE TO
       COMPLY WITH DISCOVERY ORDER AND FOR SANCTIONS

MAY IT PLEASE THE COURT:

       Pursuant to Rule 37(b)(2) of the Federal Rules of Civil Procedure, Bollinger Amelia

Repair, LLC and Bollinger Algiers, LLC (collectively, “Bollinger”) respectfully move the Court

for an order holding defendant, Bouchard Transportation Co., Inc. (“Bouchard”), in contempt for

failing to respond to the interrogatories and request for production of documents propounded by

Bollinger Amelia Repair, LLC on February 10, 2020 and the interrogatories and request for

production of documents propounded by Bollinger Algiers, LLC on February 12, 2020 and for

sanctions striking Bouchard’s defenses in this case and prohibiting Bouchard from introducing
     Case 2:19-cv-13145-GGG-DMD Document 36-1 Filed 05/18/20 Page 2 of 4



any evidence to support the defenses it previously pleaded. Bollinger further requests an award

of its attorney’s fees incurred in bringing this motion.

                                            Background

       The history of this discovery issue is known to the Court. On February 10 and 12, 2020,

Bollinger propounded interrogatories and a request for production of documents to Bouchard. On

March 18, counsel for Bollinger and Bouchard participated in a discovery conference that

resulted in Bollinger allowing Bouchard an additional ten days to respond, resulting in a March

30 response date to respond to Bollinger’s written discovery. Bouchard still did not respond,

forcing Bollinger to file a motion to compel (Rec. Doc. 29).

       On April 17, the Court issued an order denying for the time being Bollinger’s motion to

compel (Rec. Doc. 32). However, in that order the Court extended Bouchard’s time to respond to

May 15. The Court further noted, “Should New York City and the tri-state area still find itself

under the dire circumstances that they face at this time, Bouchard shall immediately contact this

Court … to notify it of the situation in which it finds itself, and the Court will address this matter

further at that time, should circumstances so warrant” (Id., p. 2).

       After the Court issued its April 17 order, on April 20, Bollinger moved for an extension

of certain pre-trial deadlines to permit Bollinger time to conduct discovery and submit any expert

reports it deemed necessary (Rec. Doc. 33). On April 24, the Court granted Bollinger’s motion to

extend deadline dates, and among other dates, extended Bollinger’s expert report deadline to

June 30 and the discovery deadline to July 30 (Rec. Doc. 34). The Court further noted that absent

good cause, further modifications of the scheduling order will not be granted.

       To date, Bollinger has not received a copy, and is not aware, of any communication

Bouchard may have submitted to the Court pursuant to the Court’s April 17 order. And in




                                                -2-
     Case 2:19-cv-13145-GGG-DMD Document 36-1 Filed 05/18/20 Page 3 of 4



violation of the Court’s April 17 order, Bouchard did not provide any responses to Bollinger’s

written discovery by May 15.

          Additionally, after attempting to schedule corporate depositions of Bouchard, B. No. 240

Corp., and B. No. 275 Corp. on a mutually convenient date and receiving no response from

Bouchard since April 27, when draft notices of the depositions were provided, Bollinger

unilaterally scheduled those depositions, by Zoom, for June 4.

                                        Law and Argument

          Rule 37(b)(2) provides for sanctions when a party fails to abide by a court’s discovery

order. Those sanctions include, but are not limited to, “treating as contempt of court the failure to

obey any order except an order to submit to a physical or mental examination,” “prohibiting the

disobedient party from supporting or opposing designated claims or defenses, or from

introducing designated matters into evidence,” and “striking pleadings in whole or in part.”

Fed.R.Civ.Pro. 37(b)(2)(A)(ii), (iii), and (vii).

          “‘A party commits contempt when [it] violates a definite and specific order of the court

requiring [it] to perform or refrain from performing a particular act or acts with knowledge of the

court’s order.’” Hornbeck Offshore Services, L.L.C. v. Salazar, 713 F.3d 787, 792 (5th Cir. 2013)

(citing Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir. 1995)). “For civil contempt, this

must be established by clear and convincing evidence.” Id. “Clear and convincing evidence …

[is] clear, direct and weighty and convincing as to enable the fact finder to come to a clear

conviction, without hesitancy, of the truth of precise facts of the case.” Hornbeck Offshore

Services, supra (citing Shafer v. Army & Air Force Exch. Serv., 376 F.3d 386, 396 (5th Cir.

2004)).




                                                    -3-
     Case 2:19-cv-13145-GGG-DMD Document 36-1 Filed 05/18/20 Page 4 of 4



       Rule 37(b)(2)(C) provides for an award of attorney’s fees to the moving party unless the

disobedient party can show its “failure was substantially justified or other circumstances make an

award of expenses unjust.”

       There can be no dispute that Bouchard is in violation of the Court’s April 17 order (Rec.

Doc. 32) clearly and specifically requiring it to respond to Bollinger’s written discovery by May

15. Bouchard is in contempt of this Court by failing to provide its written discovery responses

while having direct knowledge of the Court’s April 17 order. The time for the parties to comply

with the Court’s extended scheduling order deadlines continues to run while Bouchard ignores

the Court’s order and fails to permit discovery. Consequently, Bollinger has little choice but to

move the Court for sanctions under Rule 37.

       Bollinger respectfully requests that the Court: 1) hold Bouchard in contempt of its April

17 order, 2) strike Bouchard’s defenses to Bollinger’s complaint, and 3) prohibit Bouchard from

introducing any evidence in support of the defenses contained in its answer. Bollinger further

requests an award of appropriate attorney’s fees in connection with the filing of this motion.

                                              Respectfully submitted,

                                              ADAMS AND REESE LLP


                                              s/ Charles A. Cerise, Jr.
                                              James T. Rogers III (#21845)
                                              Charles A. Cerise, Jr. (#1755)
                                              jim.rogers@arlaw.com
                                              charles.cerise@arlaw.com
                                              701 Poydras Street, Suite 4500
                                              New Orleans, LA 70139
                                              Telephone: (504) 581-3234
                                              Attorneys for Bollinger Amelia Repair, LLC and
                                              Bollinger Algiers, LLC




                                               -4-
